Citation Nr: 1533055	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether the reduction from a 10 percent rating to a noncompensable rating, effective from October 25, 2010 through January 2, 2013, inclusive, for left shoulder bicipital tendonitis with degenerative arthritis left shoulder disability) was proper.

2. Entitlement to a rating greater than 10 percent for degenerative disc disease of the lumbar spine, status post L4-L5-S1 laminectomy and bilateral foraminotomies L2-3, 3-4, 4-5, and L5-S1 (lumbar spine disability).

3. Entitlement to a separate rating for neurologic abnormality associated with the lumbar spine disability. 

4. Entitlement to a rating greater than 10 percent for irritable colon syndrome prior to August 20, 2013.

5. Entitlement to an increased rating for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case is currently under the jurisdiction of the Sioux Falls, South Dakota RO.  

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 

At the April 2015 hearing, the Veteran clarified that he was confining his appeal concerning the left shoulder disability to whether the reduction from 10 percent to noncompensable effective October 25, 2010 through January 2, 2013, inclusive, was warranted.  He withdrew on the record the appeal concerning entitlement to increased ratings for his left shoulder disability and irritable colon syndrome. 

Entitlement to a separate rating for neurologic abnormality associated with the Veteran's service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show ascertainable improvement of the Veteran's service-connected left shoulder disability to support a rating reduction from 10 percent to noncompensable effective October 25, 2010 through January 2, 2013, inclusive. 

2. Since July 28, 2009 (one year prior to the date of claim), the Veteran's lumbar spine disability has been manifested by disc disease and arthritis, forward flexion to 70 degrees or higher and combined range of motion of the thoracolumbar spine greater than 120 degrees, without ankylosis (favorable or unfavorable), without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without any periods of bedrest prescribed by a physician. 

3. The Veteran withdrew on the record at the April 2015 hearing the appeal of the ratings assigned his service-connected left shoulder disability and irritable colon syndrome. 


CONCLUSIONS OF LAW

1. The reduction of the rating assigned the Veteran's left shoulder disability from 10 percent to noncompensable from October 25, 2010 through January 2, 2013, inclusive, was not proper, and hence the 10 percent rating must be restored.  38 U.S.C.A. §§ 503, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014). 

2. The criteria for a rating greater than 10 percent for disability of the lumbar spine are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5242, and 5243 (2014). 

3. The criteria for withdrawal of a substantive appeal are satisfied with respect to the ratings assigned the service-connected left shoulder disability and irritable colon syndrome.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the increased rating claim for disability of the lumbar spine.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

An August 2010 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Several VA examinations were also provided, most recently in October 2014, that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since it was last examined in October 2014.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Because restoration of the 10 percent rating for the Veteran's left shoulder disability has been granted, any questions as to whether VA has satisfied its duties to notify and assist under the VCAA with respect to this issue are moot.  See Vogan, 24 Vet. App. 159 at 163 (an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).  

The Veteran testified at a hearing before the undersigned in April 2015.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Accordingly, and given the development already undertaken, including the provision of several VA examinations that address the outstanding issue of whether the criteria for a higher rating are satisfied, as well as the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Rating Reduction of Left Shoulder

With respect to disabilities that are likely to improve, re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence). 

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

If a rating has been in effect for a long period of time, there are additional, more rigorous requirements that must be satisfied before a rating may be reduced.  See 38 C.F.R. § 3.344(c).  The regulation indicates in parentheses that a rating in effect for five years or more would trigger these additional requirements, which is calculated from the effective date of the assignment of the rating.  See id.; Brown, 5 Vet. App. at 417-18.  However, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), the United States Court of Appeals for Veterans Claims (Court) found that the five-year time frame is merely a guideline and not a mandatory minimum for when a disability is considered to have stabilized such that the more rigorous standards for reducing the rating must be satisfied.  Because the Board finds that a rating reduction is not warranted under the ordinary standards discussed above, there is no need to consider the more rigorous standards for rating reductions applicable to stabilized disabilities. 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

The reduction of the evaluation of the Veteran's left shoulder disability from 10 percent to noncompensable effective October 25, 2010 was improper.  The date of the reduction coincides with an October 2010 VA opinion serving as an addendum to a May 2010 VA examination report in which the examiner stated that the Veteran did not have bicipital tendonitis on examination or by history.  The examiner further stated that the Veteran's currently diagnosed partial thickness undersurface tear of the left shoulder was not caused by or a result of his service-connected bicipital tendonitis.  However, an August 2013 VA opinion states based on an examiner's review of the medical history and examination of the Veteran that the Veteran's left shoulder tear was at least as likely as not the result of his service connected left shoulder disability.  Moreover, another VA examiner similarly opined in a December 2013 opinion that the Veteran's left shoulder surgery to repair the tear was at least as likely as not caused by the service connected tendonitis with history of impingement, as there was no evidence of a post-service injury, and thus it was at least as likely as not a progression of the service-connected condition. 

Accordingly, based on the evidence at the time of reduction, which showed significant left shoulder pathology, and the subsequent VA opinions finding that this pathology was a progression of the Veteran's service-connected disability, not only was there no improvement, but if anything a worsening of service-connected disability at the time of the May 2010 VA examination.  The reduction was based on the inaccurate premise that the service-connected left shoulder disability had completely resolved, and that the pathology at the time of the May 2010 VA examination was unrelated to it.  

In light of the above, restoration of the 10 percent rating assigned the Veteran's left shoulder disability is restored from October 25, 2010 through January 2, 2013, inclusive, which represents the period of time when the noncompensable rating was in effect.  See 38 C.F.R. § 3.344(c).  I


III. Evaluation of Lumbar Spine Disability

The Veteran contends that a rating greater than 10 is warranted for his service connected lumbar spine disability.  For the following reasons, the Board finds that the criteria for a higher rating are not satisfied. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that there is no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's lumbar strain with degenerative disc disease has been assigned a 10 percent rating under DC 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

An April 2010 private treatment record reflects that the Veteran had severe back pain with right lower extremity radiculopathy.  His symptoms had been getting "significantly worse" recently, with constant pain that could become an 8 out of 10 in terms of severity, to the extent that he could not "perform basic activities anymore."  On examination, he was able to ambulate and stand on tiptoes and heels without difficulty.  A magnetic resonance imaging (MRI) study performed in March 2010 showed severe spinal stenosis at L4-5 and L5-S1.  The physician found that the stenosis required a laminectomy and medial facetectomy to improve symptoms.  The surgery was performed on July 28, 2010, and a total convalescent rating has been assigned from July 28, 2010 through September 30, 2010 inclusive based on this procedure.  See 38 C.F.R. § 4.30 (2014).  The Veteran underwent a period of physical therapy at VA following the surgery and during the time that the total rating was assigned. 

A March 2011 VA treatment record reflects that on examination, the Veteran had 70 degrees forward flexion of the lumbar spine, extension to 15 degrees, and right and left lateral flexion to 30 degrees.  All movements were painful.  The measurements for left and right lateral rotation were not recorded.  

A May 2012 VA examination report reflects the Veteran's complaints of chronic low back pain and his assertion that he was unable to stand more than 5 minutes due to pain, which radiated on the right side down to his knee.  The Veteran reported daily flare-ups which impacted functioning of the back, and which were precipitated by almost any change in position.  However, no further information was provided, including with regard to any additional range of motion limitation.  On examination, forward flexion of the spine was to 70 degrees, with objective evidence of pain beginning at this point.  Extension was to 30 degrees, with no objective evidence of painful motion.  Left and right lateral flexion and left and right lateral rotation were each to 30 degrees on both sides, with no objective evidence of painful motion.  The Veteran was able to perform three repetitions of range of motion testing, and his range of motion of the lumbar spine remained the same in all planes, except that left lateral flexion ended at 25 degrees rather than 30 degrees.  The examiner noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran used a cane for balance when walking on uneven surfaces.  The examiner also noted that the Veteran was able to sit on the examination table and bend over to pick up his socks with forward flexion greater than 70 degrees, and thus greater than what was exhibited on formal testing.  The examiner further noted that the Veteran walked with a limp while in the examination room, but was observed walking with a normal gait while leaving the room and walking down the hall.  With regard to functional impairment, the examiner stated that it did not impact the Veteran's full-time sedentary job.  The examiner diagnosed degenerative disc disease of the lumbar spine. 

Private treatment records dated in October 2012 reflect that the Veteran had continued back pain.  There was a palpable and audible clunking and clicking sensation in the buttock area with certain leg movements.  He reported that the July 2010 surgery had not been helpful in terms of alleviating symptoms, and that after initial relief he had gradually worsening symptoms, with steady pain since January 2011.  In March 2011 his symptoms became even worse with a development of a "sciatic type pain" down the right leg as well as dragging of his right foot.  The Veteran stated that the pain was 50 percent located in his back and 50 percent located in his leg.  He reported increased pain with standing, walking, bending, twisting, lifting, and sitting.  Changing positions decreased symptoms.  On examination, the Veteran was able to walk on toes and heels without difficulty.  Range of motion of the spine was limited in all directions due to pain; specific measurements were not recorded.  There was normal curvature of the spine, with no evidence of scoliosis, kyphosis, pelvic obliquity, or excessive lumbar lordosis.  It was recommended that the Veteran proceed with L3-4 and SI injections. 

The private treatment records show that the Veteran underwent a series of injections in 2012 and 2013.  An October 2014 private treatment record reflects that they afforded "a little bit of relief," but that he still had a "fair amount of pain" through the surgical site.  On examination, there was tenderness with spasm and tightness in the L4-5 and L5-S1 region.  The physician was "at a loss to explain [the Veteran's] ongoing pain."  

An August 2013 VA examination report reflects that the Veteran complained of chronic low back pain, and that he was unable to stand more than five minutes due to pain, which radiated on the right down to the knee.  He reported flare-ups impacting the function of the spine which occurred at least once weekly.  Precipitating factors included increased standing or walking.  On examination, forward flexion was to 80 degrees, with objective evidence of pain beginning at 50 degrees, extension to 25 degrees with pain beginning at 20 degrees, right lateral flexion to 25 degrees, with pain beginning at this point, left lateral flexion to 30 degrees, with pain beginning at 25 degrees, and right and left lateral rotation to 30 degrees bilaterally, with pain beginning at 25 degrees on each side.  After repetitive testing, forward flexion was to 90 degrees, extension to 30 degrees, and left and right flexion and rotation each to 30 degrees bilaterally.  The examiner stated that the Veteran did not have additional limitation of range of motion after repetitive testing.  The examiner indicated that the Veteran did not have guarding or muscle spasm of the spine.  The Veteran reported occasionally using a back brace.  The examiner found that available X-ray studies did not document arthritis. 

The October 2014 VA examination report reflects that the Veteran complained of chronic low back pain and being unable to stand more than 5 minutes due to the pain.  He reportedly had flare-ups once a week.  Precipitating factors included increased standing or walking and sitting more than 30 minutes, which caused increased pain.  In a November 2014 addendum, the examiner stated that any additional functional loss during flare-ups could not be determined without resort to speculation because there was "no conceptual or empirical basis for making such a determination without directly observing function" during the flare-up.  The October 2014 VA examination report reflects range of motion measurements identical to those recorded in the August 2013 VA examination report.  There was no additional limitation of motion after repeat testing.  The examiner indicated that the Veteran did not have muscle spasm or guarding of the thoracolumbar spine.  The examiner found that X-ray studies documented arthritis of the spine, and noted that a 2011 X-ray study showed mild degenerative changes in the thoracic and lumbar regions without loss of disk height.   

The evidence shows that the criteria for a rating greater than 10 percent under the General Rating Formula have not been satisfied.  The Veteran's forward flexion of the spine consistently exceeded 60 degrees, including after repetitive motion, and the combined range of motion of the thoracolumbar spine exceeded 120 degrees.  Thus, the criteria for a rating greater than 10 percent based on limitation of motion are not satisfied.  See 38 C.F.R. § 4.71a.  Although the August 2013 VA examination report reflects that there was objective evidence of pain beginning at 50 degrees on forward flexion, the Veteran was nevertheless able to flex to 80 degrees on initial testing, and to 90 degrees after repetitive testing.  In order to assign a higher rating based on functional loss due to pain, the pain "must actually affect some aspect of 'the normal working movements of the body.'"  Mitchell, 25 Vet. App. at 43 (quoting § 4.40).  Thus, the August 2013 VA examination report shows forward flexion exceeding 60 degrees, even though pain began on initial testing at 50 degrees. 

The Veteran does not have additional disability of the spine beyond that recorded on range of motion testing, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In this regard, the VA examination reports consistently show that even after repetitive testing, range of motion of the thoracolumbar spine essentially remained the same or improved.  Thus, the objective findings recorded in the VA examination reports show that the Veteran's low back symptoms do not affect its normal working movements beyond the limitations already recorded, and thus do not satisfy the criteria for a rating greater than 10 percent under the General Rating Formula based on limitation of motion.  See Mitchell, 25 Vet. App. at 42-43.  

With regard to flare-ups, the Veteran has reported increased pain with almost any movement, and that such flare-ups can occur once a week and sometimes on a daily basis.  However, in order to warrant a higher rating, the flare-ups must last long enough and be severe enough that in effect the Veteran's range of motion is more limited than that recorded on testing.  The VA examiners explained that without observing the Veteran during a flare-up, it would be impossible to assess the degree of additional loss of range of motion at such times.  Nevertheless, the fact that the Veteran has not reported missing any work due to such flare-ups, in conjunction with their intermittent nature, weighs against a finding that they result in additional disability beyond the 10-percent rating already assigned based on range of motion.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  The Board thus assigns more weight to the objective range-of-motion findings, which included repetitive testing, in the VA examination reports. 

The Board has also considered the Veteran's apparent report to VA examiners of being unable to stand more than five minutes due to back pain, but finds this assertion simply not credible.  He has never stated, and there is no evidence suggesting, that he requires a wheelchair.  It is not plausible on its face that the Veteran would not use a wheelchair, at least on occasion, if it were true that he could not stand longer than five minutes.  Instead, he has reported only using a cane or back brace on occasion.  Significantly, in the May 2012 VA examination report, the examiner noted that the Veteran was able to sit on the examination table and bend over to pick up his socks with forward flexion greater than 70 degrees, and thus greater than what was exhibited on formal testing.  Moreover, the examiner noted that the Veteran walked with a limp while in the examination room, but was observed walking with a normal gait while leaving the room and walking down the hall.  In other words, the examiner indicated that the Veteran was greatly exaggerating his limitations during the examination, as evinced by the fact that if such limitations were in fact present, they would have continued to manifest in other ways and with other movements, such as when bending over to pick up his socks and when walking out of the examination room and down the hall.  The Board also notes that no other examiner or treating professional has indicated based on objective findings that the Veteran's lumbar spine disability prevented him from standing more than five minutes or presented similar functional impairment.  Accordingly, the Board assigns more weight to the objective clinical findings than to the Veteran's statements on this issue, and thus finds that his report of being unable to stand more than five minutes due to his low back disability is not credible.  

The criteria for a rating greater than 10 percent under the General Rating Formula are not otherwise satisfied.  The Veteran has not had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as shown by the VA examination reports and private treatment records.  The evidence also shows that the Veteran's lumbar spine disability has not been manifested by favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, as defined in the notes to the General Rating Formula.  Accordingly, a rating greater than 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The issue of entitlement to one or more separate ratings for associated neurologic abnormalities is addressed in the REMAND section below, as the VA examination reports and private treatment records indicate that the Veteran's lumbar spine disability has been manifested by neurological impairment.  

Because the Veteran has degenerative disc disease, DC 5243, which pertains to intervertebral disc syndrome (pre-operatively or post-operatively) applies.  See 38 C.F.R. § 4.71a.  Under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Because the Veteran has not been prescribed bed rest by a physician for his low back disability during the pendency of this claim, a higher rating under DC 5243 is not available.  See id.

The Board finds that a separate or higher rating is not available under DC 5003 for arthritis of the lumbar spine.  See 38 C.F.R. § 4.71a.  In this regard, the October 2014 VA examiner found that X-ray studies dated in 2011 documented arthritis of the spine, with mild degenerative changes in the thoracic and lumbar regions without loss of disk height.  

Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Because the Veteran's lumbar spine disability is already assigned a rating based on limitation of motion, a separate or higher rating is not available under DC 5003.  See id., Note (1) (providing that a rating under DC 5003 may not be combined with ratings based on limitation of motion).  Moreover, a rating under DC 5003 based on arthritis may only be assigned in the absence of limitation of motion.  Id.  Further, and in the alternative, the Veteran does not have service-connected arthritis of more than one major joint group or group of minor joints of the spine.  See 38 C.F.R. § 4.45(f) (defining joint groups for the purpose of rating disability based on arthritis).  His arthritis of the thoracic spine is not service connected.  Finally, and in the alternative, while the Veteran has had intermittent flare-ups of symptoms, there have been no "incapacitating" exacerbations during the pendency of this claim.  Accordingly, a rating greater than 10 percent is not warranted under DC 5003. 

The Board notes that the Veteran has also reported significant "sciatic type pain" down his right leg associated with his lumbar spine disability, and there have been findings of possible neurological impairment.  The issue of entitlement to one or more separate ratings for associated neurological abnormalities is addressed in the REMAND section below. 

With regard to staged ratings, the preponderance of the evidence shows that although there have been fluctuations in severity of  the Veteran's lumbar spine disability, it has not met or approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

There is no evidence or assertion of unemployability related to the Veteran's lumbar spine disability during the pendency of this appeal.  Indeed, the evidence shows that the Veteran has been employed in a full time job during the period under review, and there is no indication that the work is "sheltered" or otherwise does not amount to substantial gainful activity.  See id.  Accordingly, the issue of entitlement to TDIU has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The evaluation of the Veteran's lumbar spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's lumbar spine disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his lumbar spine disability is manifested by degenerative disc disease, stenosis, and arthritis with pain, limitation of motion, and associated functional impairment.  These manifestations are specifically contemplated under 38 C.F.R. § 4.71a, DC's 5238 (spinal stenosis), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome), which are evaluated under the General Rating Formula, and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to pain, deformity weakness, instability, fatigability, and incoordination of the joint.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  The 10 percent rating currently in effect adequately compensates for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.1.  The fact that the Veteran occasionally uses a cane or brace does not indicate that the disability itself is exceptional or unusual, or more severe than that contemplated by the criteria.  The issue turns on the disability and its manifestations itself and not on the means by which the Veteran copes with it.  The issue of entitlement to one or more separate ratings for associated neurologic abnormalities, with resultant radiculopathy or right leg pain, is addressed in the REMAND section below.

In short, there are no manifestations of the Veteran's lumbar spine disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Moreover, and in the alternative, the VA examiners consistently found that the Veteran's lumbar spine disability did not impact his employment, and the Veteran has not stated otherwise.  Therefore, the Board will not refer the evaluation of the Veteran's lumbar spine disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 10 percent for service-connected disability of the lumbar spine is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV. Withdrawal of Appeal

At the April 2015 Board hearing, the Veteran clearly expressed on the record his wish to withdraw his appeal of the ratings assigned his service-connected left shoulder disability and irritable colon syndrome.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal of the ratings assigned the Veteran's service-connected left shoulder disability and irritable colon syndrome is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

The 10 percent rating for left shoulder bicipital tendonitis with degenerative arthritis is restored from October 25, 2010 through January 2, 2013, inclusive, subject to the law governing payment of monetary benefits; the appeal is granted. 

Entitlement to a rating greater than 10 percent for degenerative disc disease of the lumbar spine, status post L4-L5-S1 laminectomy and bilateral foraminotomies L2-3, 3-4, 4-5, and L5-S1, is denied. 

Entitlement to a rating greater than 10 percent for irritable colon syndrome prior to August 20, 2013 is dismissed. 

Entitlement to an increased rating for left shoulder bicipital tendonitis with degenerative arthritis is dismissed. 


REMAND

The AOJ must adjudicate the issue of entitlement to a separate rating for any neurologic abnormality associated with the Veteran's service connected lumbar spine disability.  In this regard, the evidence of record, including the May 2012 VA examination report noting radiculopathy with involvement of the sciatic nerve, indicates that the Veteran's lumbar spine disability is manifested by neurological impairment.  Because the evaluation of disability of the spine must include consideration of entitlement to a separate rating or ratings for any associated neurologic abnormalities, this issue is within the scope of the Veteran's claim for an increased rating, and thus is under the Board's jurisdiction.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the AOJ has not adjudicated this issue, and the Board cannot adjudicate it in the first instance without potential prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any further development that may be indicated, adjudicate the issue of entitlement to one or more separate ratings for neurologic abnormality associated with the Veteran's lumbar spine disability.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


